                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF WISCONSIN


PAUL ALLEN ADAMS,

              Plaintiff,

       v.                                               Case No. 18-CV-1557

CHARLES LARSON, et al.,

              Defendants.


                                         ORDER


         On August 13, 2019, defendant Dr. Fern Springs filed a motion for summary

judgment. (ECF No. 48.) About a week later, plaintiff Paul Allen Adams filed a motion

to strike Springs’s motion. (ECF No. 52.) Adams asserts that Springs unlawfully

accessed Adams’s personal medical information without his consent and used it in

support of her summary judgment motion. According to Adams, “At no time did [he]

sign a release of confidential information form authorizing [Springs’s attorney, Jason]

Just, or Springs to access his confidential medical records . . . .” (Id. at 1.)

       Springs responded to Adams’s motion about a month later. In support of her

response, she attached a copy of a letter Adams wrote to her attorney on May 27,

2019, in which Adams stated: “I have enclosed a release of information for you to

access all my medical records. You are free to try to find what you will not find enough

to prevail on a summary judgment motion [sic].” (ECF No. 60-1 at 6.) Springs also

attached a copy of the “Authorization and Informed Consent for Use and Disclosure
of Medical Information” form that Adams signed on May 27, 2019. (ECF No. 60-1 at

8-9.)

        Adams’s assertion that he did not sign a release allowing Springs to access his

medical records is untrue, and, despite Adams’s assertions to the contrary, Springs

did not improperly attach Adams’s medical records in support of her summary

judgment motion. The court will deny Adams’s motion to strike her motion.

        Adams points to a handful of emails that he argues show that Springs made

efforts to obtain his medical information before he signed the release. He argues her

pre-release efforts violated federal law and DAI policies regarding the disclosure of

protected health information. The court offers no opinion on that issue as it is not

relevant to this case. Springs has demonstrated that Adams gave her permission to

access the documents she attached to her summary judgment motion; that is the

court’s concern in this case. To invite litigation on the other issue would distract from

the central issues in this case, prolong litigation, and require additional time and

resources of the court and parties without getting any closer to resolution of this

lawsuit. Accordingly, if Adams believes Springs committed violations not at issue in

this case, he must pursue those in a separate lawsuit.

        Adams also asks that Springs comply with discovery requests that he mailed

on May 27, 2017 (the requests were included in the letter in which Adams told

Springs’s attorney he was free to access all of Adams’s medical information). Civil

Local Rule 37 requires that all motions to compel include “a written certification by

the movant that, after the movant in good faith has conferred or attempted to confer

                                           2
with the person or party failing to make disclosure or discovery in an effort to obtain

it without court action, the parties are unable to reach an accord.” That’s a long way

of saying that, before filing a motion to compel, a party needs to first discuss its

dispute with the opposing party’s attorney before asking the court to get involved. If

they cannot work out the dispute, a party filing a motion to compel must include proof

that he first tried to work it out with the opposing party’s attorney.

      Because Adams has not complied with Local Rule 37, the court will deny his

motion. Parties are often able to resolve their disputes without the court’s help.

Informal resolution without the court’s involvement saves both the court and the

parties time and resources. Adams should contact Springs’s attorney (preferably by

letter) to get a better understanding of why Springs did not timely respond. The court

encourages the parties to be flexible and to work in good faith with one another.

      Finally, in a recently filed letter, Adams sets a new deadline by which he will

respond to the state defendants’ motion for summary judgment. (ECF No. 65.) The

court reminds Adams that only the court can modify response deadlines—he is not at

liberty to do so without the court’s permission. As acknowledged by Adams, the court

already extended his deadline to respond to the two summary judgment motions to

November 4, 2019. Adams explains that he will be able to respond to Springs’s motion

by that date, but he needs another month to respond to the state defendants’ motion.

The court will extend Adams’s deadline to respond to the state defendants’ motion

(ECF No. 40) to December 4, 2019.



                                           3
      THEREFORE, IT IS ORDERED that Adams’s motion to strike Springs’s

motion for summary judgment (ECF No. 52) is DENIED.

      IT IS FURTHER ORDERED that Adams’s motion to compel Springs to

respond to his discovery requests (ECF No. 62) is DENIED without prejudice.

      IT IS FURTHER ORDERED that Adams must respond to the state

defendants’ motions for summary judgment (ECF No. 48) by December 4, 2019.

      Dated at Milwaukee, Wisconsin this 16th day of October, 2019.




                                            WILLIAM E. DUFFIN
                                            U.S. Magistrate Judge




                                        4
